Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 29, 2015

The Court of Appeals hereby passes the following order:

A15D0228. EDWARD STANFORD, III v. THE STATE.

      On December 4, 2014, the trial court denied Edward Stanford, III’s motion to
vacate a void sentence. Stanford filed an application for discretionary appeal from
this ruling on January 8, 2015. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Stanford filed his application 35 days after entry of
the order he seeks to appeal.     Therefore, his untimely application is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           01/29/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.